Citation Nr: 1415459	
Decision Date: 04/08/14    Archive Date: 04/15/14

DOCKET NO.  07-06 372A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for the
residuals of a neurological procedure performed at a VA Medical Center on
February 9, 2005, to include progressive quadraparesis, deep venous thrombosis, autonomic dysreflexia, and neurogenic bowel and bladder.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The Veteran had active service from August 1964 to April 1969 and January 1971 to April 1974. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating action, by the Department of Veterans Affairs (VA), Regional Office (RO), in Decatur, Georgia, that denied entitlement to compensation under 38 U.S.C.A. § 1151 for residuals of a surgical procedure performed at a VA Medical Center on February 9, 2005.  Jurisdiction of this matter is currently with the RO located in St. Petersburg, Florida.

In November 2008, the Veteran testified at a personal hearing over which the undersigned Veterans Law Judge presided while at the RO.  A transcript of that hearing has been associated with his claims file.  The provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: the duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  During the above hearing, the undersigned clarified the issue on appeal and inquired as to the etiology and continuity of the Veteran's asserted symptoms.  The Veteran was offered an opportunity to ask the undersigned questions regarding his claim.  The Board, therefore, concludes that it has fulfilled its duty under Bryant. 

In April 2009, the Board requested an outside medical opinion (OMO) with regard to the Veteran's claim; the opinion was received at the Board in August 2009. Subsequently, the Veteran submitted a statement from his VA physician in September 2009.  In a September 2009 Informal Brief Presentation prepared by the Veteran's representative, it was noted that "[t]here is no waiver of Regional Office consideration, neither implied nor intended." Accordingly, in October 2009, the Board remanded this claim back to the RO for review and adjudication.  Following the requested development, a Supplemental Statement of the Case was issued in December 2010. 

In a September 2011 decision, the Board denied the Veteran's claim.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In July 2012,  the Court granted a Joint Motion for Remand filed jointly by the Veteran and VA in which it was decided that the Board's September 2011 decision be vacated and remanded to the Board for readjudication and disposition consistent with the terms of the Joint Motion.  Thereafter, in February 2013 and September 2013, the Board remanded this matter for additional development.  It is now returned to the Board.  As will be discussed further herein, the Board finds that the agency of original jurisdiction substantially complied with the remand orders, and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.


FINDING OF FACT

A preponderance of the evidence of record concludes that the Veteran's claimed residuals of his February 9, 2005, surgery, to include progressive quadraparesis, deep vein thrombosis, autonomic disreflexia, and neurogenic bowel and bladder, were not caused or aggravated by carelessness, negligence, lack of proper skill, or error in judgment on the part of VA in furnishing hospital care, medical or surgical treatment, or examination, nor was such the result of an event not reasonably foreseeable.


CONCLUSION OF LAW

The criteria for entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for the residuals of a surgical procedure performed at a VA Medical Center on February 9, 2005, to include progressive quadraparesis, deep vein thrombosis, autonomic dysreflexia, and neurogenic bowel and bladder, have not been met.  38 U.S.C.A. § 1151 (West 2002 & Supp. 2013); 38 C.F.R. § 3.361 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005).
 In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.
The Veteran was informed of the relevant law and regulations pertaining to his § 1151 claim in letters from the RO dated in July 2005 and March 2013.  He was 
notified of the evidence not of record that was necessary to substantiate his claim.  He was told what information that he needed to provide, and what information and evidence that VA would attempt to obtain.  He was also provided with the requisite notice with respect to the Dingess requirements.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied.

Next, the VCAA requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The Veteran's relevant service, VA, and private medical treatment records have been obtained.  There is no indication of any additional, relevant records that the RO failed to obtain.  The Veteran has been medically evaluated and an OMO opinion was obtained in August 2009.  The Board further observes that this case was most recently remanded in September 2013 in order to obtain an additional VA medical opinion.  Thereafter, the requested opinion was provided in December 2013.  Therefore, the Board finds that the agency of original jurisdiction has substantially complied with the remand directives such that no further action is necessary in this regard.  See D'Aries, supra. 

In sum, the Board finds that the duty to assist and duty to notify provisions of the VCAA have been fulfilled and no further action is necessary under the mandates of the VCAA. 

Compensation Under 38 U.S.C.A. § 1151

In pertinent part, 38 U.S.C.A. § 1151 reads as follows:

"(a) Compensation under this chapter and dependency and indemnity compensation under chapter 13 of this title shall be awarded for a qualifying additional disability or a qualifying death of a Veteran in the same manner as if such additional disability or death were service-connected.  For purposes of this section, a disability or death is a qualifying disability or qualifying death if the disability or death was not the result of the Veteran's willful misconduct and -

"(1) the disability or death was caused by hospital care, medical or surgical treatment, or examination furnished the Veteran under any law administered by the Secretary, either by a Department employee or in a Department facility as defined in section 1701(3)(A) of this title, and the proximate cause of the disability or death was (A) careless, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination; or (B) an event not reasonably foreseeable."

Effective September 2, 2004, the regulations pertaining to claims for compensation pursuant to 38 U.S.C. § 1151 filed on or after October 1, 1997, [such as this case, in which the Veteran's § 1151 claim was filed in June 2005] were amended.  See 69 Fed. Reg. 46,426 (Aug. 3 2004) [codified as amended at 38 C.F.R. § 3.361].  Those regulations largely implemented the provisions of 38 U.S.C.A. § 1151.

In determining whether a Veteran has an additional disability, VA compares the Veteran's condition immediately before the beginning of the hospital care or medical or surgical treatment upon which the claim is based to the Veteran's condition after such care or treatment.  See 38 C.F.R. § 3.361(b) (2013).  To establish causation, the evidence must show that the hospital care or medical or surgical treatment resulted in the Veteran's additional disability.  Merely showing that a Veteran received care or treatment and that the Veteran has an additional disability does not establish cause.  See 38 C.F.R. § 3.361(c)(1) (2013).

Hospital care or medical or surgical treatment cannot cause the continuance or natural progress of a disease or injury for which the care or treatment was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  See 38 C.F.R. § 3.361(c)(2) (2013).

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a Veteran's additional disability or death, it must be shown that the hospital care or medical or surgical treatment caused the Veteran's additional disability or death; and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care or medical or surgical treatment without the Veteran's informed consent.  Determinations of whether there was informed consent involve consideration of whether the health care providers substantially complied with the requirements of 38 C.F.R. § 17.32.  Minor deviations from the requirements of 38 C.F.R. § 17.32 that are immaterial under the circumstances of a case will not defeat a finding of informed consent.  See 38 C.F.R. § 3.361(d)(1) (2013).

Whether the proximate cause of a Veteran's additional disability or death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  See 38 C.F.R. § 3.361(d) (2013).

Factual Background

Prior to February 9, 2005, the Veteran had a five year history of progressive quadraparesis with spasticity, and magnetic resonance imaging findings suggesting cervical spondylosis at the L5-6 and C6-7 disc spaces with continued compression posterior to the C6 vertebral body consistent with possible ossification of the posterior longitudinal ligament.  He was documented to have bilateral hand weakness since 2000.  In approximately August 2004, the Veteran was admitted to the Gainesville, Florida, VA Medical Center for evaluation of his bilateral lower extremity edema.  At that time, he was noted to have significant atrophy bilaterally and significant weakness in the bilateral upper extremities.  Concern was raised that the Veteran may have been suffering from a possible lesion of his foreman magnum, resulting in a Bell's cruciate palsy.  He was subsequently diagnosed with herniated nucleus pulposus of C5-6 and C6-7, with significant posterior osteophytes and some mild thoracic signal changes, and cervical myelopathy.

Thereafter, the Veteran was scheduled for a cervical corpectomy on February 9, 2005.  He tolerated the procedure well but was noted to have some persistent or perhaps mildly increased weakness in his left intrinsic hand muscles.  The Veteran underwent a computed axial tomography scan of the cervical spine on post-operative day one, which revealed evidence of residual right paracentral posterior osteophytes at C-7.  Thereafter, the Veteran had a series of falls while attempting to transfer between his bed and wheelchair.  He was subsequently transferred to the Tampa VA Medical Center Spine Cord Injury Rehabilitation Facility, where he was an in-patient until May 13, 2005.  The Veteran was hospitalized again from November 9, 2006 through December 8, 2006, for intractable pain associated with quadriplegia, incomplete, and severe spasticity, neurogenic bowel and bladder, and chronic pain.

Analysis

The Veteran is seeking compensation under the provisions of 38 U.S.C. § 1151 for the residuals of a surgical procedure performed at a VA Medical Center on February 9, 2005, to include progressive quadraparesis, deep vein thrombosis, autonomic dysreflexia, and neurogenic bowel and bladder.

In order to substantiate a claim under 38 U.S.C. § 1151, the evidence must show that VA treatment caused additional disability, and that such was the result of either negligence or carelessness on the part of VA or an event not reasonably foreseeable.  The question of whether the Veteran has additional disabilities and whether such are related to his February 9, 2005, surgery is essentially medical in nature, as are the matters of negligence, etc., and foreseeability.  The Board is prohibited from exercising its own independent judgment to resolve medical questions.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

The August 2009 OMO shows that the neurosurgical note on the first post-operative day mentioned that the Veteran complained of increased weakness and clumsiness of his left hand.  The neurologic examination at the time showed that his right intrinsic hand muscles were 4/5 and the left intrinsic hand muscles were 3/5.  This examination was at least stable, in comparison to the pre-operative examination from January 26, 2005, where the right hand intrinsics were 2/5 and the left hand intrinsics were 3/5.  The OMO physician found that there was no worsening post-operatively.  

A post-operative computed tomography scan of the cervical spine was performed on the first post-operative day, which revealed some residual posterior osteophyte at C7.  There was no evidence of hematoma.  The bone graft and hardware were noted to be in adequate position.  The physician ordered an electromyograph and nerve conduction study to evaluate the Veteran's complaint of worsened hand weakness, however, the Veteran was unable to complete the study.  With regard to the Veteran's post-operative neurologic picture, the OMO physician concluded that there were not any major, significant changes from the pre-operative to post-operative stage, as documented in the Veteran's claims file.

A VA medical opinion from the Veteran's treating physician dated in September 2009 shows that in addition to the Veteran's persistent severe paralysis, "he has other consequences of his spinal cord damage, including severe muscle spasticity, joint contractures, neurogenic bladder and bowel, and intractable pain."

Having afforded the Veteran the full benefit of the doubt, in conjunction with the VA Medical Center hospitalization reports dated in November 2006 and December 2006, the Board has found that the report of the September 2009 VA physician appears most consistent with contemporaneous treatment records, which document the Veteran's complaints following the initial surgery.  The Board, thus, concludes that additional disabilities, namely deep vein thrombosis, autonomic dysreflexia, severe muscle spasticity, joint contractures, neurogenic bladder and bowel, and intractable pain, were incurred as a result of the February 9, 2005 surgery.

The Board must now determine whether such additional disabilities are due to carelessness, negligence, etc. on the part of VA; or whether such additional disabilities are the result of an event, which was not reasonably foreseeable.

In September 2009, the Veteran's treating VA physician opined that the consequence of the surgical event of February 9, 2005, was one that was not reasonably foreseeable, and that as a result, the Veteran is left with a catastrophic disability.  

The August 2009 OMO physician stated that the pre-operative, intra-operative, and post-operative care provided to the Veteran was appropriate and met all the standards for treatment of a patient with cervical myelopathy.  The OMO physician opined that there was certainly no evidence of carelessness, negligence, error in judgment, or any lack of skill in evaluating and treating this patient medically and in performing the appropriate surgery.  The OMO physician further stated that when a patient presents with a cervical myelopathy and neurosurgeons determine that a patient is a candidate for surgery, it is carefully explained to the patient that the idea of surgical intervention is to prevent further worsening of the neurologic picture and that improvement cannot be guaranteed from the surgery.

It was also noted that when describing the surgery and risks to a patient, it was generally stated that, in patients undergoing surgery for cervical myelopathy, 50 percent experience no change in symptomatology and of the remaining 50 percent, 25 percent may have some improvement and half (25 percent) can expect to be worse with surgery.  The OMO physician explained that this was a known and expected course and could not be predicted from the pre-operative exam or studies.  The OMO physician concluded that the Veteran's post-operative course was definitely predictable, foreseeable and expected.  The post-operative course can be progressive worsening or improvement.  It was further stated that surgery for this disease is performed not for improvement, but with the idea of stopping the progression of the disease.

In August 2010, VA obtained a second medical opinion to reconcile the aforementioned medical opinions.  The VA examiner referenced the American Association of Neurological Surgeons literature, which noted that although complications were fairly rare, as with any surgery, the following risks could be associated with cervical spine surgery:

Infection; 
Excessive bleeding;
Adverse reaction to anesthesia;
Chronic neck or arm pain;
Inadequate symptom relief;
Damage to the nerves and nerve roots;
Damage to the spinal cord (about 1 in 10,000);
Damage to the esophagus, carotid artery or vocal cords;
Fusion that does not heal;
Instrumentation breakage and/or failure;
Persistent swallowing or speech disturbance;
Leakage of cerebral spinal fluid

The VA examiner also noted that there was no consensus regarding the indications and timing for surgical treatment of cervical spondylotic myelopathy.  A number of different surgical procedures were used to treat cervical spondylotic myelopathy, but it was not known which type of surgical procedure was best.  The VA examiner stated that overall, 50 to 80 percent of patients are reported to be improved after surgery, while five to 30 percent are worse or subsequently deteriorate.  Following a thorough review of the Veteran's claims file and the relevant medical literature, the VA examiner opined that the Veteran's additional disability following the February 9, 2005, neck surgery was an unfortunate, foreseeable outcome of this kind of surgery, as indicated in the medical literature.

A VA medical opinion obtained in April 2013 shows that the VA examiner indicated that after a thorough review of the claims file, to include treatment records and VA examination reports, the additional disabilities experienced by the Veteran as a result of the February 2005 surgery, including progressive quadriparesis, deep vein thrombosis, autonomic dysreflexia, and neurogenic bowel and bladder, were not due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance on the part of VA or an event not reasonably foreseeable.
The examiner explained the following to support his opinion:

1.  A neurological note, dated January 26, 2005, clearly states that significant neurological deficits were already present before the surgery, with a diagnosis of quadriparesis.

2.  February 4, 2005, magnetic resonance imaging (MRI) results indicated significant cervical stenosis at the C5-6 and C6-7 levels.

3.  On February 8, 2005, one day before the surgery, another neurological note states that you had "cervical stenosis" with severe myelopathy" and was planning for a C6 corpectomy fusion plate, and that you were fully aware of the indication, risks, and benefits of the planned procedure.

4.  Post-operative plain films revealed a well-positioned cervical plate with screws in good positions.

5.  As stated in the previous opinion, per The American Association of Neurological Surgeons (AANS):  Although complications are fairly rare, as with any surgery, the following risks may be associated with cervical spine surgery:  
Infection; 
Excessive bleeding; 
An adverse reaction to anesthesia; 
Chronic neck or arm pain;
Inadequate symptom relief;
Damage to the nerves and nerve roots;
Damage to the spinal cord (about 1 in 10,000);
Damage to the esophagus, carotid artery or vocal cords;
Fusion that does not heal;
Instrumentation breakage and/or failure;
Persistent swallowing or speech disturbance;
Leakage of cerebral spinal fluid.

6.  Per Spine References 2001:  The potential complications of surgery for cervical myelopathy due to cervical spinal stenosis, including the common risks are death, paralysis, spinal cord injury, failure to improve, nerve root injury, spinal fluid leak, and wound problems.

7.  Overall, 50 to 80 percent of patients are reported to be improved after surgery, while five to 30 percent are worse or subsequently deteriorate. Investigators have attempted to identify factors that predict a good or poor response to surgery.  However, for every clinical and radiologic feature reported to identify patients likely or not to benefit from surgery, there are studies both confirming and refuting an association.  Factors reported in some studies to predict a poor response to surgery include:
Older age;
Intramedullary signal abnormality on MRI, especially if multisegmental and with abnormalities on T1 as well as T2 weighted images;
More severe disability at the time of operation;
Longer duration of symptoms preoperatively;
Narrow canal size preoperatively;
Multisegmental compression;
Surgical complications occur in up to 16 percent of patients and include death in approximately one percent

8.  Pre-operation symptoms were on-going, for at least five years.

9.  Surgery was done for a proper indication, with full informed consent of the outcomes, including progressive quadriparesis, deep vein thrombosis, autonomic dysreflexia, and neurogenic bowel and bladder.

In conclusion, the examiner opined that, though unfortunate, the claimed conditions were not due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance on the part of VA or an event not reasonably foreseeable.

A VA examiners addendum opinion dated in October 2013 shows that the VA examiner reviewed the Veteran's claims file and available medical records and opined that there was no, new, or aggravated disability diagnoses to include progressive quadraparesis, deep vein thrombosis, autonomic dysreflexia, and neurogenic bowel and bladder that are shown to have occurred following any falls during the Veteran's post-surgery recovery following the February 9, 2005, C-6 corpectomy surgery, to include the falls documented on February 11, 2005, and February 16, 2005.  The rationale was said to be based on a review of extensive documentation in nursing, physical therapy, and physician progress notes, all of which failed to show any damage from the two falls.

As discussed, the OMO physician, as well as the August 2010, and April 2013 VA examiners all concluded that while there is additional disability, it is not the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the surgery; or due to an event not reasonably foreseeable.  Further, the October 2013 addendum concludes that based on a review of extensive documentation in nursing, physical therapy, and physician progress notes there was no additional disability as a result of falls that took place in conjunction with the February 2005 surgery.  The Board recognizes that the September 2009 VA examiner concluded that the Veteran's post-operative disabilities were not reasonably foreseeable, however, the examiner did not provide any reasons or bases for the conclusion.  Without supporting rationale, a bare conclusion is of little probative value.  The OMO and August 2010 and April 2013 VA examiners provided reasoned opinions based on complete review of the record.  In assigning high probative value to these opinions, the Board finds that the examiners reviewed the claims file, specifically discussed evidence contained therein, and referenced the relevant medical literature.  There is no indication that the VA and OMO examiners were not fully aware of the Veteran's past medical history or that any relevant facts were misstated.  Therefore, the Board finds the VA and OMO examiners' opinions to be of significant probative value.  The Veteran has produced no competent evidence to counter these opinions.

The only remaining evidence in support of the Veteran's claim consists of his lay statements.  As a lay person, he is competent to offer an opinion on a simple medical condition.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (noting, in a footnote, that sometimes a lay person will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer)).  Competency is a question of fact, which is to be addressed by the Board.  See Jandreau at 1377.

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  See 38 C.F.R. § 3.159 (2010); Layno v. Brown, 6 Vet. App. 465, 69 (1994) (A witness must have personal knowledge in order to be competent to testify to a matter; personal knowledge is that which comes to the witness through the use of the senses.)

Whether the Veteran's current residuals are the result of carelessness, negligence, etc., or unforeseeable, cannot be determined by the Veteran based on his perceived observations.  See 38 C.F.R. § 3.159 (2013).  Further, it is not argued or shown that he is otherwise qualified through specialized education, training, or experience in health care to offer an opinion on fault on the part of VA regarding the surgery or on the standard of care of a reasonable health care provider, which are factors in determining entitlement to compensation benefits under 38 U.S.C.A. § 1151.

For these reasons, the Board finds that the Veteran's lay opinions are not competent evidence to substantiate the claim on the question of fault of the part of VA.  Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion.  See 38 C.F.R. § 3.159.

Having carefully considered the evidence pertaining to the Veteran's claim, the Board concludes that the legal requirements are not met for compensation under 38 U.S.C.A. § 1151.  Simply put, the greater weight of probative evidence is against finding that he suffered additional disability due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the medical or surgical treatment, or that the residuals were not reasonably foreseeable.  The claim fails on this basis.

The Board is sympathetic of the unfortunate consequences of the Veteran's surgery.  There appears to be no question that additional disability resulted from the VA surgery.  However, under the present law the Board cannot grant the benefits sought.  The Board is bound by the law and is without authority to grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104 (West 2002); see also Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  As explained above, the Board has decided this case based on the law and regulations, as well as the medial evidence of record.

The Board adds that the current version of 38 U.S.C. § 1151 was enacted effective October 1, 1997, with the precise purpose of narrowing the award of benefits to exclude situations such as the one presented in this case.  See section 422(a) of PL 104-204.  The purpose of the 1997 amendment was, in effect, to overrule the decision of the United States Supreme Court (Supreme Court) in Brown v. Gardner, 513 U.S. 115, 115 S. Ct. 552, 130 L. Ed. 2d 462 (1994).  In that case, the Supreme Court determined that the statutory language in the previous version of 38 U.S.C. § 1151 simply required a causal connection between the VA hospitalization and additional disability, and that there need be no identification of "fault" on the part of VA.  That version of § 1151 no longer exists.

In short, though the Board certainly empathizes with the Veteran's current condition, it is bound by the law in this case and cannot grant the benefits sought.  See 38 U.S.C.A. § 7104(c) (West 2002).

In summary, for the reasons and bases expressed above, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to compensation under 38 U.S.C. § 1151 for additional disabilities resulting from the February 9, 2005, surgery.  The benefit sought on appeal is accordingly denied.







ORDER

Compensation under the provisions of 38 USCA § 1151 for the residuals of a neurological procedure performed at a VA Medical Center on February 9, 2005, to include progressive quadraparesis, deep venous thrombosis, autonomic dysreflexia, and neurogenic bowel and bladder, is denied.




____________________________________________
J.A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


